Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 1 of 7 PageID 155




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

JAMES H. SCHOLTZ,

               Plaintiff,

v.                                               Case No.: 2:20-cv-146-FtM-38MRM

BILL PRUMMELL, JEFFREY
YOUNG, DON WHITE, and
JUSTIN PRICE,

                Defendants.
                                           /

                                         ORDER1

         Before the Court is Defendants’ Motion to Dismiss (Doc. 32) and Plaintiff

James Scholtz’s response in opposition (Doc. 34). The Motion is granted in

part.

         The operative pleading is the Second Amended Complaint.2 (Doc. 14).

Scholtz is awaiting trial in state court on drug charges.3 He sues Defendants




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2   The docket mislabels this the “Third Amended Complaint.”

3The Court takes judicial notice of Scholtz’s criminal cases pending in Charlotte County,
Florida (Florida v. Scholtz, Nos. 19-000156F; 19-000157F; 19-000158F). See Fed. R. Evid.
201(b)-(c). And no summary judgment conversion is necessary. E.g., Paez v. Sec’y of Fla.
Dep’t Of Corr., 947 F.3d 649, 651-52 (11th Cir. 2020).
Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 2 of 7 PageID 156




(a local sheriff and his officers) under 42 U.S.C. § 1983 for violating his

constitutional rights and conspiracy. The actions relate to the searches of a

storage facility.

      A complaint must recite “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

      Under § 1983, “a plaintiff must allege that a person acting under color of

state law deprived him of a right secured by the Constitution or federal law.”

Watkins v. Willson, 824 F. App’x 938 (11th Cir. 2020). To state a § 1983

conspiracy claim, “a plaintiff must allege that (1) the defendants reached an

understanding or agreement that they would deny plaintiff one of his

constitutional rights; and (2) the conspiracy resulted in an actual denial of one

of his constitutional rights.” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792

F.3d 1313, 1327 (11th Cir. 2015). Scholtz alleges the Officers violated and

conspired to infringe his Fourth, Fifth, and Fourteenth Amendment rights.

“The Fifth Amendment is out because it protects a citizen’s rights against

infringement by the federal government, not by state government.” Id. at 1328.




                                       2
Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 3 of 7 PageID 157




This leaves the allegations on Fourth and Fourteenth Amendment violations.

But the Court cannot address those matters today.

         Defendants argue this case is Heck-barred. See Heck v. Humphrey, 512

U.S. 477 (1994). In Heck, the Supreme Court held a § 1983 suit for damages

that questions the validity of a state conviction cannot stand until the

conviction is invalidated. Id. at 486-87. Some courts apply the Heck bar to

pretrial detainees too. Wiley v. City of Chicago, 361 F.3d 994, 996 (7th Cir.

2004);4 see also Rosado v. Nichols, No. 2:17-cv-195-FtM-99MRM, 2017 WL

1476255, at *5 (M.D. Fla. Apr. 25, 2017); Bristol v. Palm Bay Police Dep’t, No.

6:16-cv-751-Orl-37GJK, 2016 WL 2348718, at *1 (M.D. Fla. May 4, 2016).

While it has yet to address the matter directly, the Eleventh Circuit cast doubt

on applying Heck in this circumstance. Turner v. Broward Sheriff’s Office, 542

F. App’x 764, 765-67 (11th Cir. 2013) (noting “the Heck bar applies only when

there is a conviction or sentence that has not been invalidated”); Grider v.

Cook, 522 F. App’x 544, 547 (11th Cir. 2013); McClish v. Nugent, 483 F.3d 1231,

1250-52 (11th Cir. 2007). The Court holds Heck doesn’t apply. All the same,

Younger does.5 See Boyd v. Georgia, 512 F. App’x 915, 916 (11th Cir. 2013)




4It appears the Seventh Circuit later overruled itself sub silentio. Gakuba v. O’Brien, 711
F.3d 751, 753 (7th Cir. 2013) (“Heck does not apply absent a conviction.”).

5   Younger v. Harris, 401 U.S. 37 (1971).




                                             3
Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 4 of 7 PageID 158




(affirming a sua sponte dismissal under Younger); Christman v. Crist, 315 F.

App’x 231, 231-32 (11th Cir. 2009) (same).

      Federal courts must almost always exercise their jurisdiction. Col. River

Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976). But “in

exceptional cases federal courts may and should withhold equitable relief to

avoid interference with state proceedings.” 31 Foster Children v. Bush, 329

F.3d 1255, 1274 (11th Cir. 2003). Younger presents one instance of abstention.

That case held a federal court should not enjoin a pending state criminal

prosecution absent extraordinary circumstances. Younger, 401 U.S. at 41.

Federal courts answer three questions before deciding whether to abstain:

            [F]irst, do the proceedings constitute an ongoing state
            judicial proceeding; second, do the proceedings
            implicate important state interests; and third, is there
            an adequate opportunity in the state proceedings to
            raise constitutional challenges.

Foster Children, 329 F.3d at 1274 (internal quotation marks and alterations

omitted).

      To start, the state proceedings are ongoing.       The Complaint alleges

Scholtz is a pretrial detainee. Scholtz’s brief says the criminal case is ongoing.

The state-court docket shows the case is set for trial in December. And the

criminal case was pending when Scholtz sued. Cf. Steffel v. Thompson, 415

U.S. 452, 462 (1974). Courts, however, must also consider whether “the federal

proceeding [will] interfere with the state proceeding.” Foster Children, 329



                                        4
Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 5 of 7 PageID 159




F.3d at 1275. The inquiry reviews “the relief requested and the effect it would

have on the state proceedings.” Id. at 1276. “The requested relief ‘need not

directly interfere with an ongoing proceeding’; abstention is required even

when the federal proceeding will indirectly interfere with the state

proceeding.” Boyd, 512 F. App’x at 918 (quoting Foster Children, 329 F.3d at

1276). To resolve the § 1983 claims here requires the Court to decide if the

searches violated Scholtz’s constitutional rights. Yet the searches’ validity

goes the heart of the ongoing state-court proceedings. So for this Court to

parachute into that prosecution by offering its musings on the constitutionality

of the searches would interfere.

      Second, the state proceedings implicate important interests. Scholtz

faces a laundry list of felony and misdemeanor drug charges. Florida has a

significant interest in prosecuting those matters. Mastrangelo v. City of St.

Petersburg, 890 F. Supp. 1025, 1028 (M.D. Fla. 1995) (applying Younger (in

part) because “the issue of drugs and the ability of local governments to control

them . . . constitutes an important state interest); see also Whalen v. Roe, 429

U.S. 589, 598 (1977). Without any “extraordinary circumstance” to justify

doing so, it is important for this case not to interfere with the state criminal

prosecution. Younger, 401 U.S. at 45.

      And third, there is an adequate opportunity for Scholtz to raise these

constitutional challenges in the state proceedings. In fact, he has done so




                                        5
Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 6 of 7 PageID 160




through a motion to suppress evidence found during the searches.            On

November 4, 2019, a state-court judge issued a thirteen-page order ruling the

searches were not unconstitutional.        This Court does not sit in a § 1983

appellate capacity over interlocutory state-court rulings. Because Scholtz had

and perhaps still has the chance to vindicate his claims in state court, the

Court need not weigh in now.

      At bottom, abstention under Younger is necessary.        So the question

becomes whether to dismiss or stay. Here, both apply. To the extent that

Scholtz seeks declaratory or injunctive relief, the Court grants the Motion and

dismisses the claims. E.g., Hale v. Pate, 694 F. App’x 682, 684-85 (11th Cir.

2017). Yet as to the monetary relief he seeks through § 1983, Scholtz is correct

that a stay is proper. See (Doc. 34 at 4-5 (asking the Court to stay this case

“pending a resolution of current criminal charges”)). In this circumstance, a

“District Court has no discretion to dismiss rather than to stay claims for

monetary relief that cannot be redressed in the state proceeding.” Deakins v.

Monaghan, 484 U.S. 193 (1988); see also Wallace v. Kato, 549 U.S. 384, 393-94

(2007). And Eleventh Circuit precedent supports that conclusion. Tribble v.

Tew, 653 F. App’x 666, 667 (11th Cir. 2016) (“Although abstention was

appropriate, the district court erred in dismissing [plaintiff’s] claims rather




                                       6
Case 2:20-cv-00146-SPC-MRM Document 35 Filed 10/30/20 Page 7 of 7 PageID 161




than staying this action.”).6 So to the extent that Scholtz seeks monetary relief

through § 1983, the Court denies Motion and stays the case.

       Accordingly, it is now

       ORDERED:

       (1) Defendants Motion to Dismiss Plaintiff’s Third Amended Complaint

           [DE 14] (Doc. 32) is GRANTED in part.

                 a. To the extent that Plaintiff seeks declaratory or injunctive

                     relief, the Complaint is DISMISSED without prejudice.

                 b. To the extent that Plaintiff seeks money damages, the

                     Motion is DENIED.

       (2) This case is STAYED pending completion of the state-court

           proceedings.

       (3) The Clerk is DIRECTED to enter a stay flag on the docket.

       (4) Plaintiff must NOTIFY the Court within fourteen (14) days of the

           conclusion of his trial in state court.

       DONE and ORDERED in Fort Myers, Florida on October 30, 2020.




Copies: All Parties of Record

6See also Watson v. Fla. Jud. Qualifications Comm’n, 618 F. App’x 487, 491 (11th Cir. 2015);
Parris v. Taft, 630 F. App’x 895, 899 (11th Cir. 2015); Doby v. Strength, 758 F.2d 1405, 1406
(11th Cir. 1985); Dandar v. Church of Scientology Flag Serv. Org., 24 F. Supp. 3d 1181, 1200
(M.D. Fla. 2014).




                                             7
